Order entered September 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01057-CR
                                       No. 05-19-01059-CR

                          TAVARIO JERMAINE SMITH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                     Collin County, Texas
                    Trial Court Cause No. 001-87850-2018 & 001-87851-2018

                                             ORDER
       Appellant filed his timely pro se notices of appeal on August 30, 2019.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in these appeals. If the trial court finds that appellant is

entitled to court-appointed counsel, we ORDER the trial court to appoint an attorney to

represent appellant in the appeals. If the trial court finds that appellant is not entitled to court-

appointed counsel, the trial court shall determine whether appellant will retain counsel to

represent him in the appeals and, if so, the name, State Bar number, and contact information for

retained counsel.
        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeals to allow the trial court to comply with the order. The appeals

will be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                    /s/    BILL PEDERSEN, III
                                                           JUSTICE